Order, Supreme Court, Bronx County (Stanley Green, J.), entered October 3, 2001, which denied defendant’s motion for summary judgment, unanimously modified, on the law, to dismiss the motion as academic in view of the prior order of the same court (Betty Owen Stinson, J.), entered on or about August 20, 2001, and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
We modify as indicated to clarify that the motion court properly made no decision in the order on appeal, which merely alluded to the order of another Justice dated August 20, 2001 that granted defendant’s apparently identical prior motion for summary judgment, and from which plaintiff never appealed. Concur — Buckley, P.J., Mazzarelli, Sullivan, Ellerin and Lerner, JJ.